EXHIBIT 10.22

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (the “Non-Competition Agreement”), effective as
of January 1, 2009, is entered into by and between International Paper Company,
a New York corporation (together with its subsidiaries and affiliates,
“International Paper”), and the undersigned employee of International Paper to
protect the valuable competitive information and business relationships of
International Paper.

1. Acknowledgements.

I acknowledge and agree that:

a. In the course and scope of my employment with International Paper, I have
developed or will develop unique relationships with customers and suppliers of
International Paper;

b. As a key employee of International Paper, I perform unique and valuable
services to International Paper of an intellectual character and that my
services will be difficult for International Paper to replace;

c. International Paper has provided or will provide me with unique knowledge and
training about its Confidential Information. Confidential Information, as used
in this Non-Competition Agreement, includes, but is not limited to, any
information possessed or owned by International Paper which is not generally
known to the public, especially if such information gives International Paper a
competitive advantage or its disclosure would harm International Paper. It
includes, but is not limited to, trade secrets, proprietary information and all
other information, documents or materials, owned, developed or possessed by
International Paper or any employee or consultant of International Paper,
whether tangible or intangible, relating in any way to International Paper’s
business and operations, research and development, customers, prospective
customers, business plans, business relationships, products or processes, costs
or profit information or data from which that information could be derived,
human resources (including internal evaluations of the performance, capability
and potential of any International Paper employee), business methods, databases
and computer programs;

d. The business of International Paper and its customers is worldwide in scope,
that International Paper’s competitors and customers are located throughout the
world, that International Paper’s strategic planning and research and
development activities have application throughout the world and are for the
benefit of International Paper’s business and customers throughout the world,
that unauthorized use or disclosure of Confidential Information or prohibited
competition will irreparably injure International Paper, that this restriction
is reasonably necessary for the protection of International Paper’s legitimate
business interests; and,

e. I am entering into this Non-Competition Agreement in conjunction with my
participation in the International Paper Performance Share Plan and that this
provides adequate and significant consideration for my willingness to enter into
this Non-Competition Agreement.

2. Non-Compete Provisions.

a. For the purpose of this Non-Competition Agreement, Competitive Activities
are:

 

  i.

producing, developing, selling or marketing, or assisting others to produce,
develop, sell or market;

 

  ii.

engaging in any sales, marketing, research and development or managerial duties
(including, without limitation, financial, human resources, strategic planning,
or operational duties), whether as an employee, consultant, or otherwise, for
any entity which produces, develops, sells or markets;

 

  iii.

owning, managing, operating, controlling or consulting for any entity which
produces, develops, sells or markets; or

 

1



--------------------------------------------------------------------------------

  iv.

soliciting the business of any person, company, firm, or corporation who is or
was a customer of International Paper or active prospective customers of
International Paper within twelve (12) months prior to the termination of my
employment; for

any product, process, or service that is competitive with those products,
processes, or services of International Paper, whether existing or contemplated
for the future, concerning which I have in any manner acquired knowledge, trade
secrets or confidential information during the twenty-four (24) months preceding
termination of my employment.

b. While an employee of International Paper, I agree not to engage in any
Competitive Activities or prepare to engage in any Competitive Activities in any
manner, either directly or indirectly, whether for compensation or otherwise,
with International Paper, or to assist any other person or entity to compete or
to prepare to compete with International Paper.

c. I agree that for twelve (12) months after the date of termination by either
party of the employment for any reason (the “Non-Compete Period”), I shall not,
directly or indirectly, commit, participate in or facilitate any of the
Competitive Activities for any entity that is competitive with International
Paper.

d. I shall not assist others in engaging in activities that I am not permitted
to undertake.

3. Confidentiality.

I agree that at all times, both during and after my employment with
International Paper, I shall not directly or indirectly use or disclose any
Confidential Information to any third person or entity outside International
Paper, except (i) as may be necessary in the good faith performance of my duties
for International Paper and only in compliance with International Paper’s
policies for making such use or disclosure, or (ii) as I am required to disclose
under any applicable laws, regulations or directives of a governmental entity
having jurisdiction in the matter or under subpoena or other process of law,
provided that I shall promptly notify the Company in writing of any such
requests for disclosure.

4. Common Law Duties.

I acknowledge and agree that I owe fiduciary and common law duties to
International Paper, in addition to the covenants set forth above, prohibiting
the misuse or disclosure of trade secrets or confidential information and the
unlawful interference with International Paper’s business, customer
relationships and corporate opportunities.

5. Duty to Show Non-Competition Agreement to Prospective Employers.

During my employment with International Paper and for twelve (12) months
thereafter, I shall, prior to accepting other employment, provide a copy of this
Non-Competition Agreement to any recruiter who assists me in locating employment
other than with International Paper and to any prospective employer with which I
discuss potential employment.

6. At-Will Employment.

I acknowledge and agree that my employment with International Paper is at-will
and that both the Company and I retain the right to terminate the employment
relationship at any time and for any reason, with or without prior notice.
Nothing in this Non-Competition Agreement shall be construed to be a guarantee
or promise of future employment of any duration.

7. Termination of Non-Competition Agreement.

This Non-Competition Agreement shall not be terminated prior to the expiration
of the Non-Compete Period except by the mutual written agreement of the parties
in accordance with the requirements of Paragraph 10, below.

 

2



--------------------------------------------------------------------------------

8. Survival.

The obligations contained in Paragraphs 2 and 3 shall survive the termination of
this Non-Competition Agreement. In addition, the termination of this
Non-Competition Agreement shall not affect any of the rights or obligations of
either party arising prior to or at the time of termination of this
Non-Competition Agreement, or which may arise by any event causing the
termination of this Non-Competition Agreement.

9. Waiver of Rights.

If on one or more instances either party fails to insist that the other party
perform any of the terms of this Non-Competition Agreement, such failure shall
not be construed as a waiver by such party of any past, present, or future right
granted under this Non-Competition Agreement; and the obligations of both
parties under this Non-Competition Agreement shall continue in full force and
effect. International Paper’s waiver, for whatever reason, of the terms of a
non-competition agreement between International Paper and any other employee
shall not operate as a waiver or release of my obligations under this
Non-Competition Agreement and may not be used as evidence of International
Paper’s intent to waive any of the terms of this Non-Competition Agreement.

10. Modification.

This Non-Competition Agreement or any provision of it cannot be modified,
abrogated or waived except in a written document signed by the Senior Vice
President, Human Resources, of International Paper and the General Counsel or,
in the event of the absence of either of these executives or the vacancy of
either of these positions, such other officer of International Paper as its
Chief Executive Officer shall designate in writing.

11. Remedies.

I acknowledge and agree that compliance with Paragraphs 2 and 3 of this
Non-Competition Agreement is necessary to protect the business and goodwill of
International Paper; and that a breach of Paragraphs 2 or 3 will irreparably and
continually damage International Paper, for which money damages may not be
adequate.

a. I agree that, in the event that I breach or threaten to breach any of these
covenants, International Paper shall be entitled to (i) a preliminary or
permanent injunction in order to prevent the continuation of such harm;
(ii) money damages insofar as they can be determined; and (iii) any other
damages or equitable remedies permitted by applicable law. Nothing in this
Non-Competition Agreement, however, shall be construed to prohibit International
Paper from also pursuing any other remedy, the parties having agreed that all
remedies shall be cumulative.

b. In addition to any money damages for the period of time during which I
violate these covenants, International Paper shall be entitled also to recover
the amount of any fees, compensation, or other remuneration earned by me as a
result of any such breach, as well as recovery of the consideration provided to
me for entering into this Non-Competition Agreement.

12. Extension of Non-Compete Period.

I acknowledge and agree that in addition to the remedies International Paper may
seek and obtain pursuant to Paragraph 11, the Non-Compete Period will be
extended by any and all periods in which I am found to have been in violation of
the covenants contained in Paragraph 2 of this Non-Competition Agreement.

13. Attorney’s Fees.

In the event of any dispute or controversy arising under this Non-Competition
Agreement, the prevailing party in any litigation or arbitration shall be
entitled to recover from the other party the costs and expenses, including
attorney’s fees, incurred by the prevailing party related solely to the dispute
or controversy.

14. No Defense.

A claim by me against International Paper shall not constitute a defense to
International Paper’s enforcement of the restrictive covenants of this
Non-Competition Agreement.

 

3



--------------------------------------------------------------------------------

15. Severability.

I acknowledge and agree that the parties have attempted to limit my right to
compete only to the extent necessary to protect International Paper from unfair
competition and protect the legitimate interests of International Paper. If any
provision or clause of this Non-Competition Agreement, or portion thereof, shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. It is the intention of the parties and I agree, that if any
court construes any provision or clause of this Non-Competition Agreement, or
any portion thereof, to be illegal, void or unenforceable because of the
duration of such provision or the area or matter covered thereby, such court
shall reduce the duration, area or matter of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

16. Governing Law/Jurisdiction.

This Non-Competition Agreement shall be subject to and governed by the laws of
the State of Tennessee, without regard to its laws or regulations relating to
conflict of laws. I hereby consent to the jurisdiction of, and agree that any
claim arising out of or relating to this Non-Competition Agreement shall be
brought in any federal court or any state court of Tennessee that has
jurisdiction over such matters.

17. Assignment.

This Non-Competition Agreement and any rights hereunder may be assigned by
International Paper and if so assigned shall operate to protect the Confidential
Information and relationships of International Paper as well as such information
and relationships of the assignee.

18. Applicability.

This Non-Competition Agreement shall be binding upon and shall inure to the
benefit of the parties and their successors, assigns, executors, administrators
and personal representatives.

19. Notice.

Any notice to be given to me shall be sent by registered mail, certified mail,
or any other method by which receipt can be confirmed. Any notice to be given to
International Paper shall be sent by registered mail, certified mail or any
other method by which receipt can be confirmed.

If to International Paper:

International Paper Company

6410 Poplar Avenue

Memphis, TN 38197

Attn: Chief Counsel, Human Resources

If to Employee: the address shown at the end of this Non-Competition Agreement.

Either party must provide notice of a change of address to which notices are to
be sent by so notifying the other party in writing as set forth in this
Non-Competition Agreement. If mailed as provided in this Non-Competition
Agreement, notice shall have been deemed to be given as of the date of mailing.

20. Headings.

The headings have been inserted for convenience only and are not to be
considered when construing the provisions of this Non-Competition Agreement.

21. Opportunity to Review.

I acknowledge and agree that International Paper is advising me that I should
consult with an independent attorney before signing this Non-Competition
Agreement.

 

4



--------------------------------------------------------------------------------

22. Complete Understanding; Prior Agreements.

This Non-Competition Agreement constitutes the complete understanding between
the parties regarding this subject. This Non-Competition Agreement cancels and
supersedes any previous agreement on this subject signed by me and International
Paper prior to January 1, 2009. I acknowledge and agree that notwithstanding the
foregoing, this Non-Competition Agreement does not cancel or supersede any
representations or agreements made by me to International Paper in any (i)
Non-Solicitation Agreement; (ii) Employee Agreement Concerning Inventions,
Intellectual Property, Confidential Information and Conflict of Interest; and/or
(iii) Assignment of Invention and of Letters Patent agreement(s).

IN WITNESS WHEREOF, the parties have executed this Non-Competition Agreement
effective as of the date first set forth above.

 

 

Employee Signature

 

Printed Name

 

Address

INTERNATIONAL PAPER COMPANY

 

By:   

 

  By:   

 

Name:   

Maura A. Smith

 

Name:

  

Jerome N. Carter

Title:   

Senior Vice President, General Counsel, and Corporate Secretary

 

Title:

   Senior Vice President, Human Resources and Communications

 

5